Citation Nr: 1003495	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to May 
1999 and from October 2001 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2006 from the Winston-
Salem North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in part denied service 
connection for PTSD.  


The issues of entitlement to an increased rating for major 
depressive disorder and for total disability benefits due to 
individual unemployability are no longer in appellate status 
because of rating actions including a March 2009 rating 
decision that granted a 100 percent schedular rating 
effective February 24, 2009.  Following his disagreement with 
the effective date assigned, a subsequent rating decision in 
July 2009 granted the 100 percent rating effective June 4, 
2005, the day after his discharge from service. 

Thus he has been granted a total disability rating, effective 
the earliest effective date allowable by law, thus satisfying 
the increased rating claim in full and likewise rendering 
moot the TDIU claim, as well as the disagreement initiated 
against the effective date initially assigned for the 100 
percent rating.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).


FINDING OF FACT

The medical evidence reflects that the Veteran's psychiatric 
disorder is properly diagnosed as a major depressive 
disorder, for which service-connection is already in effect; 
and that PTSD is not the appropriate diagnosis for this 
psychiatric disorder.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in April 2006 and a duty to assist letter 
was sent in April 2006 prior to the September 2006 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, and 
of his and VA's respective duties.  The duty to assist 
letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additional notice was sent in October 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was 
afforded multiple VA examinations in June 2006 by two 
different examiners, which included examination and 
comprehensive testing of the Veteran and review of the claims 
folder.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in April 2006 and 
October 2006.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).


II. Service Connection

The Veteran contends that he is entitled to service 
connection for PTSD.  The Board notes that service connection 
was granted for a psychiatric disorder classified as major 
depressive disorder in the September 2006 rating decision 
which also denied service connection for PTSD.  No other 
psychiatric disorder has been the subject of adjudication.  
Thus the lone psychiatric disability that is currently on 
appeal is PTSD, which distinguishes this matter from the 
Court of Appeals for Veterans Claims decision in Clemons v. 
Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may also 
be granted on a presumptive basis for a psychosis if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by- case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a Veteran who had a noncombatant military 
occupational specialty was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran alleges he is entitled to service connection for 
PTSD due to his service in Iraq which took place between 
March 2004 and March 2005.  The service treatment records 
include a July 1997 enlistment examination showing his 
psychiatric examination was normal and the accompanying 
report of medical history revealed he denied any potential 
psychiatric symptoms.  No psychiatric findings are shown in 
the records from his first period of service.  He is noted to 
have received a general discharge under honorable conditions 
due to unsatisfactory performance. 

The records from his second period of service, including the 
pertinent Iraq service, contain a July 2001 entrance 
examination which noted a history of prior service, with a 
general discharge under honorable conditions due to his being 
unable to pass physical training.   His psychiatric 
evaluation was normal and his report of medical history 
revealed he denied any potential psychiatric symptoms.  

The Veteran's service personnel records reveal that he served 
in Iraq between March 2004 and March 2005, with a military 
occupational specialty of ammunition specialist.  His awards 
most significantly included the Gulf War on Terrorism (GWOT) 
Service Medal, and GWOT expeditionary medal.  None of his 
awards clearly rule in or rule out combat, but do confirm his 
service in Iraq.  

The service treatment records reflect that the Veteran was 
seen in the emergency room in February 2003 with complaints 
of convulsions.  He was apparently upset about his fiancé and 
began shaking and had loss of consciousness, loss of bowel 
and bladder control.  He remembered the event and reported 
homicidal ideations as he wanted to harm those who spoke 
poorly about his fiancé.  He was noted to have had alcohol.  
Following examination, no evidence of a seizure disorder was 
found and plans to refer him to psychiatry were indicated.  A 
mental health record from the same month revealed treatment 
for an Axis I diagnosis of partner relation problem.  Plans 
included follow-up with a stress management group.  A May 
2005 separation examination was blank, but the report of 
medical history was significant for a history of his having 
depression and excess worry and having received counseling 
for anger and stress management and worried too much.  He was 
noted to be taking Prozac and Seroquel.  

Post service records include an April 2006 private 
psychiatric examination where the Veteran gave a history of 
service in Iraq from February 2004 to March 2005 as an 
ammunition specialist.  He indicated that he experienced much 
incoming from the enemy.  Handling ammunition, hearing 
constant explosions and just having to be on constant alert 
to stay alive were very stressful to him.  He reported having 
nightmares beginning in 2005.  He also reported flashbacks 
and panic attacks and poor sleep-about 4 hours a night. He 
endorsed intrusive thoughts, hypervigilance and being unable 
to tolerate anyone behind him.  He also had problems with 
poor memory and anger and sadness coming on without his 
knowing why.  He also endorsed hallucinations of hearing his 
name called, and the sounds of vehicles and noises in the 
house when alone.  He also complained of being depressed and 
having no energy and little interest in doing things most of 
the time.  He also had crying spells and was easily angered 
and irritated.  The psychiatrist diagnosed PTSD and chronic 
major depression.

The Veteran gave a May 2006 stressor statement reporting that 
he was an "ammo specialist" in Baghdad and experienced much 
incoming attacks from the enemy.  One of the attacks was on 
January 28, 2005 when his company commander was killed when 
his helicopter was shot down.  He indicated he was on 
constant alert to stay alive and feared for his life in Iraq.  

The report of a June 2006 VA examination for PTSD included 
claims file review and examination of the Veteran.  The 
Veteran reported a history of difficulties since 2002, 
beginning in Fort Hood.  He started hearing voices and sounds 
and also had nightmares and sleep problems.  This got worse 
with time.  He continued with sleep problems that included 
nightmares and poor sleep.  He also endorsed intrusive 
thought, being anxious, hypervigilance, easily started and 
disliking crowds.  He stated that he did talk about his 
experiences in Iraq and watched TV stories about Iraq.  He 
said he tried to kill himself in 2003 at Fort Hood by cutting 
his wrists.  He said he was hospitalized and returned to 
duty.  His military history was reviewed which included the 
service in Iraq, but no Purple Heart or Combat Infantry Badge 
noted.  He was noted to handle ammunition.  He denied post 
service stressors.  He also described interpersonal problems 
with his sergeant prior to going to Iraq, who he described as 
saying something racist.  He indicated that his nightmares 
and symptoms came after this incident.  He described seeing 5 
explosions in Iraq and indicated they happened near where he 
worked and that he nearly got caught up in some.  

The examiner reviewed his medical record which included the 
diagnosis and treatment of the occupational problems and 
partner relation problems in February 2003 during service and 
the diagnosis of PTSD and chronic major depression by the 
private psychiatrist in April 2006.  Mental status 
examination was significant for his being somewhat hostile 
and volunteering very little information.  He also alleged 
nightmares and intrusive thoughts, as well as hallucinations 
of voices, vehicles and knocking on his door on a daily 
basis.  The rest of the mental status examination did not 
reveal significant findings.  

The examiner discussed the criteria for PTSD, noting the 
Veteran to allege traumatic stress that involved actual or 
threatened death or serious injury to himself and others and 
he stated having nightmares and intrusive thoughts.  He said 
he did not avoid thinking about these things or avoid talking 
about his experiences and had no trouble recalling what 
happened.  He said he was less interested in social 
activities and felt detached from others.  He was very 
emotional and had a sense of foresightened future.  He had 
sleep disturbance and was irritable and had poor 
concentration.  He also was anxious and easily startled, had 
crying spells and fights a lot.  He described having a bad 
temper.

The examiner deferred the DSM IV diagnosis.  In view of the 
rather perplexing symptoms presented, in order to provide the 
Veteran with a thorough and comprehensive evaluation, the 
examiner recommended he undergo psychiatric testing to help 
ascertain the true nature and extent of his current symptoms.  
Following a review of the test results, the examiner 
diagnosed an Axis I Diagnosis of Major depression and an Axis 
II diagnosis of Personality disorder not otherwise specified. 

The second VA examination was done also in June 2009 at the 
request of the first examiner who recommended psychological 
evaluation and testing to determine the etiology of any found 
mental condition and whether it was related to service.  This 
examiner also reviewed the claims file and performed a 2 hour 
interview, as well as administering tests.  The Veteran's 
psychosocial history was noted to have several 
inconsistencies noted between his report and the alternate 
sources of information, raising questions of his reliability 
as a historian.  His pre-service history was noted to include 
inconsistencies regarding whether or not he was ever 
physically abused as he initially denied such, only 
indicating that his father yelled at him, but then later said 
his father struck him when he was 13.  He gave a history of 
interpersonal problems at school, indicating he was made fun 
of by other students, but denied other problems.  He gave a 
history again regarding his first enlistment where he was 
given a general discharge under honorable conditions due to 
being unable to pass the physical fitness test but attributed 
this to a shoulder injury while working out.  

He was noted to have reenlisted in October 2001, and his MOS 
as ammo specialist was noted. He reported multiple problems 
before he served in Iraq, to include interpersonal conflicts 
with NCO's who he deemed racist or "fascist."  He was 
repeatedly in trouble for lateness which he blamed on car 
problems.  He also claimed to have been unfairly blamed for 
things others did.  He reported having been married in 2003 
but denied intimacy with his wife due to her mistrust of him.  
He reported mental health problems preexisted his deployment 
to Iraq, saying he was depressed and considered suicide.  He 
was noted to have denied a history of attempts but at other 
times he reported cutting his wrists in 2003.  He also 
reported paranoid thoughts, problems sleeping and auditory 
hallucinations prior to Iraq.  The records were noted to show 
his hospitalization in February 2003 due to anger and 
thoughts of harming others and also his diagnosis of 
occupational problems and partner relational problems, with 
treatment including anger management and counseling.  His 
primary duty in Iraq was carrying ammunition to trucks and to 
the airfield.  He reported having been accused of falsifying 
reports of ammo counts but adamantly maintained his 
innocence.  On the Patient Reported Psychosocial History he 
denied exposure to combat violence, but maintained he was 
surrounded by and in danger from the enemy.  Further 
questioning revealed he was surrounded in the sense that 
Iraqi citizens were around him.  

He reported witnessing enemy fire several times but all 
except one were from a distance.  He claimed he saw the New 
Years Eve embassy attack but further questioning revealed he 
did not actually see the attack.  He also reported a mortar 
exploded on the other side of a bunker from him which was his 
closest call.  He admitted these experiences frightened him 
but he denied reacting with any sense of terror or horror.  
In fact he took great pride in noting that he was less afraid 
than his peers who would run for cover.   He also reported 
his executive officer died in a helicopter crash which he did 
not witness, but heard about on the radio.  He was upset 
because this officer was one of the few people he felt was 
supportive of him.  He denied exposure to small arms fire.  
He did report a history of having been attacked by an Iraqi 
begging for food.  He gave a rather improbable sounding story 
of both of them fighting each other with knives and then hand 
to hand.  He claimed he threw the Iraqi in front of traffic, 
but interestingly the other troops guarding the trucks did 
not fire or otherwise intervene in the incident.  He claimed 
he received a scar on his right shoulder from this, and the 
examiner noted that records showed a 2 inch scar on the right 
shoulder since his first enlistment.  However the examiner 
noted this did not preclude the possibility of a second 
injury to the same area.  

The Veteran also gave a history of having found out that his 
wife was pregnant with someone else's baby when he was 4 
months into his tour in Iraq.  He found this devastating and 
became even more withdrawn and depressed.  He also reported 
continued conflict with supervisors.  When questioned 
specifically about his most traumatic experiences in Iraq, he 
reported his wife's infidelity and his continued arguments 
with supervisors.  

He was noted to continue with psychiatric problems following 
his return from Iraq and claimed he was diagnosed with PTSD 
at the Darnell Army hospital but records show he was seen in 
May 2005 for depression, anger and stress management with 
Prozac and Seroquel prescribed and referred for counseling 
and no mention of PTSD was made.  He reported having 
continued problems of lateness and was accused of being 
incompetent during the remainder of his service.  He 
indicated he wanted to reenlist but was told to process out, 
as he was being discharged.  He was noted to have enrolled in 
community college classes on his return home, where he gave a 
history of being an average student except for failing 
algebra, but the records were noted to show he did poorly at 
school.  

Objective examination revealed he was neatly dressed, alert 
and orient to place, person, time and situation.  His affect 
was noted to be restricted and his mood was irritable.  While 
initially defensive, he became more open and cooperative as 
he freely related events he perceived to have happened to 
him.  He denied current hallucinations and did not appear 
actively psychotic.  He denied all current plans of harming 
himself or others.  He admitted to not enjoying activities 
and having decreased energy and problems with morning 
awakening.  Interestingly during the interview when told that 
his life history would be taken he spontaneously stated that 
PTSD was not a preexisting condition.  

Multiple tests were administered, to include the Personality 
Assessment Inventory (PAI), Millon Clinical Multiaxial 
Inventory 3rd Edition (MCMI3), Mississippi Scale for Combat 
Related PTSD (MISS) and Combat Exposure scale.  The test 
results were noted to suggest an individual suffering 
significant distress and impaired functioning in multiple 
life areas, an individual experiencing significant anxiety 
and depression and an individual whose thought processes were 
confused and distracted as noted on the PAI.  Similar 
findings were also shown on the MCM 13, which suggested a 
seriously disturbed individual with a cry for help and 
generally gloomy and socially detached, and with tangential 
and disorganized thinking who generally mistrusts others and 
is overly sensitive to perceived slights or perceived 
attempts to control them.  His combat exposure results from 
the Combat Exposure Scale were consistent with moderate 
exposure although some inconsistencies were noted with what 
he reported on the interview and what he reported on the 
test. The scores on the MISS were described as exceeding the 
cutoff for PTSD according to one criterion, but within the 
cutoff according to different criteria.

The examiner's assessment regarding the claimed PTSD was as 
follows.  The Veteran was noted to have served in Iraq and 
reported several things he considered traumatic about his 
service, yet included his ex wife getting pregnant by another 
man and problems with his supervisors and being considered 
incompetent.  Unfortunately these events do not meet the DSM 
IV-TR definition of traumatic events.  He did reportedly 
witness enemy fire on several occasions and reported one near 
miss from enemy fire.  He did admit experiencing fear during 
these attacks, but by his own admission he did not experience 
the intense fear, helplessness or horror at these attacks to 
meet the DSM IV-TR for a diagnosis of PTSD.  

The other symptoms the Veteran cited as evidence of PTSD were 
largely present before his time in Iraq.  This included his 
depression, anger, sleep problems and hypervigilance.  He 
claimed having flashbacks to being "killed and tortured in 
Iraq" but this was only when he was asleep, so they were 
more properly deemed nightmares, and the examiner opined that 
these were not actually combat related.  Rather the content 
of these dreams were viewed as centered around perceived 
injustices committed against him by his ex wife and 
supervisors, both before, during and after his tour in Iraq.  

The examiner noted that test results related to PTSD were 
mixed.  He scored elevations on PTSD subscales on PAI and 
MCMI3.  Given the absence of specific criteria A stressors 
and the preexisting nature of his symptoms, these elevations 
appeared related to his overall level of emotional distress 
he was experiencing rather than a diagnosis of PTSD.  His 
score on the combat exposure scale was of dubious validity as 
noted earlier.  The examiner further noted that combat 
exposure does not necessarily equate to a diagnosis of PTSD.  
His score on the MISS scale was deemed ambivalent, as he met 
one cutoff for consideration of PTSD, but not the second.

The examiner concluded that the history and current testing 
suggest a rather schizotypal and paranoid individual with a 
long standing history of interpersonal withdrawal, 
suspiciousness, hypervigilance to perceived slights, and  
anger control issues that predate military service.  His 
continued anger and sense of betrayal that he feels towards 
the ex wife and supervisors in service are a function of his 
preexisting personality style were likely to be highly 
resistant to change.  His history and test results also 
indicated the presence of a depressive disorder which appears 
to have begun during his second enlistment in response to his 
difficulties in coping with the stress of Army life and a 
floundering marriage.  These symptoms clearly developed prior 
to his involvement in the Iraq War.  He was noted to have 
sought mental health treatment both before and after Iraq.  
While the presence of a preexisting personality disorder or 
affective disorder does not preclude a diagnosis of PTSD, he 
does not meet the criteria A for PTSD.  In addition, he was 
experiencing symptoms he describes as PTSD prior to Iraq.

The Axis I diagnosis was major depressive disorder (MDD), 
chronic.  An Axis II personality disorder with schizotypal 
and paranoid features was also diagnosed. 

A September 2006 addendum contained an opinion that the 
diagnoses of MDD and personality disorder were a continuation 
of the condition diagnosed on active duty.  

Private medical records from April 2006 to August 2006 show 
treatment for psychiatric symptoms.  In April 2006 he cited 
stressors that included having to deal with ammunition, 
seeing mortar rounds dropping, having to avoid incoming fire 
and being on guard and always "ready."  His symptoms 
included anger and sadness out of the blue, fear, being 
depressed, decreased energy and interest, being agitated and 
angry, worrying, racing thoughts and crying spells.  He also 
endorsed hallucinations including auditory of hearing his 
name and cars drive up, footsteps in the house.  He was 
diagnosed with PTSD and Major Depression.  He continued with 
the same type of complaints/symptoms in May 2006, and was 
given the same diagnosis.  He continued to treat for the same 
complaints/symptoms through August 2006.  

The report of a February 2009 VA psychiatric examination was 
noted to be for a mental disorder other than PTSD or eating 
disorders.  This examination is noted to have addressed the 
severity of the Veteran's service connected major depressive 
disorder and contained no findings or opinion regarding his 
claimed PTSD.  Likewise an addendum from March 2009 which 
addressed his competency to handle funds gave no opinion 
regarding PTSD.  

VA records from 2006 to 2008 reflect that the Veteran 
underwent an Iraq and Afghan Post Deployment screen.  His 
PTSD screen was positive as he answered "yes" to having 
nightmares or intrusive thoughts regarding a traumatic event, 
was on guard, watchful or easily startled, felt numb or 
detached from others, activities or surroundings.  The 
depression screen was also positive and he was noted to be 
service connected for depression and endorsed PTSD.  He was 
noted to receive private treatment for PTSD and MST.  An 
October 2006 Social work follow-up revealed that he was 
satisfied with his private care and did not was further 
social work follow-up.  A February 2008 neurological consult 
revealed the Veteran to be seen for neurological complaints 
but also he reported stress has always been a problem since 
the service and he described enhanced startle reaction.  He 
reported that because of the way he had been betrayed he 
can't trust anybody.  He described ongoing sleep problems, 
including poor sleep and nightmares about things that 
happened in the Iraq War and in his failed marriage and 
"personal betrayals."  He was noted to be seeing a private 
psychiatrist.  Neurological examination was significant for 
mental status to show somewhat constricted range and 
occasional unusual emotional reactions/connections but 
otherwise had logical and goal directed thought processes.  
The neurologist thought the Veteran had some schizoid type 
personality features.  There was some preservation on the 
theme of betrayal but no frank psychosis.  The doctor opined 
that the Veteran does seem to struggle with significant PTSD 
and the impression was schizoid personality features.  The 
Veteran was not interested in further mental health treatment 
through the VA.  Primary care notes from March 2008 noted 
positive screen for depression and a history of private 
treatment for PTSD and depression.  Again he did not want to 
transfer to the VA for treatment. 

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for PTSD.  The reports of the June 2006 VA 
examinations, which are noted to include comprehensive 
testing, review of the pertinent evidence of the claims file, 
and lengthy interviews of the Veteran, are shown to have come 
up with the conclusion that the Veteran's psychiatric 
disorder is diagnosed as major depressive disorder, and that 
he does not meet the criteria for PTSD.  The explanation for 
such conclusion has been discussed in detail, and again was 
made following extensive testing.  The VA examiners' 
opinions' that the Veteran does not have PTSD outweighs the 
evidence in the private psychiatric records and the VA 
neurological and primary clinic records that suggest a 
diagnosis of PTSD.  There is no indication that the private 
psychiatrist based the diagnosis of PTSD based on 
comprehensive testing, interview and review of all the 
pertinent evidence, nor did he address the inconsistencies in 
the histories provided by the Veteran.  

The VA records from October 2006 and February and March 2008 
which note findings of PTSD are not shown to generated by 
psychiatrists or psychologists with expertise in mental 
health, but appear to be made by a neurologist and general 
practitioners, based on clinical evaluation done at the time 
of visit.  As with the private psychiatry records, there is 
no evidence that their findings of PTSD were based on the 
comprehensive evaluation, testing and evidence review that 
was made by the VA psychiatric examiners.  

The lay contentions from Veteran alleging that his 
psychiatric disorder is PTSD is not shown to be competent 
evidence, as he is not competent to make a diagnosis such as 
PTSD which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").

In sum, the preponderance of the evidence reflects that the 
Veteran's psychiatric disorder is correctly diagnosed as 
Major Depressive Disorder, for which service connection is 
noted to be already in effect.  A diagnosis of PTSD in 
accordance with the DSM-IV is not shown to be warranted based 
on the preponderance of the medical evidence against such a 
diagnosis, thus he fails to meet the first criteria for 
granting service connection for PTSD.  See 38 C.F.R. § 
3.304(f) (2009).

Because the Veteran does not meet the first criteria for 
granting service connection for PTSD, specifically a 
diagnosis of PTSD in accordance with the DSM-IV, there is no 
need to discuss the validity of the claimed stressors in this 
matter.  


ORDER

Service connection for PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


